Order, Family Court, New York County (Gloria Sosa-Lintner, J.), entered on or about July 16, 2008, terminating respondent appellant’s parental rights to the subject children following her admission of permanent neglect, and committing the guardian- ship and custody of the children to petitioner agency and the the *485Commissioner of Social Services for purposes of adoption by the children’s foster parents, unanimously affirmed, without costs.
No basis exists to disturb Family Court’s finding that respondent’s “laudable” progress in correcting most of the conditions that led to the placement of the children “does not outweigh the need of these children to have a permanent and stable home” (see Family Ct Act § 631; Matter of Star Leslie W., 63 NY2d 136, 147-148 [1984]; see also Matter of Irene O., 38 NY2d 776, 777 [1975]). First, given respondent’s history of drug abuse and prior relapses, and her at best uncertain prospects of obtaining permanent housing and a steady income, Family Court’s concern that respondent was still a “work-in-progress” in becoming “a reliable parent” is well-grounded. Second, the children have bonded with their foster parents, who have been providing a stable, secure, and loving home environment for the children since early 2004, when one was two years old and the other two months old. Under the circumstances, a suspended judgment would not be in the children’s best interests (see Matter of Jada Serenity H., 60 AD3d 469 [2009]; Matter of Saraphina Ameila S., 50 AD3d 378 [2008], lv denied 11 NY3d 709 [2008]; Matter of Rutherford Roderick T., 4 AD3d 213 [2004]). Concur— Mazzarelli, J.P., Saxe, Moskowitz, Acosta and Renwick, JJ.